Hill, C. J.
A motion for a new trial was timely filed during the term at which the trial was had, and a hearing thereon was fixed for a day in vacation, and when the motion was filed an order was granted giving the movant until the hearing of the motion, whether it should take place on the day set in the order or at some subsequent date, in which to prepare and present for approval a brief of the evidence; and on the day fixed by the original order the hearing of the motion was continued by an order to another date, “under all the terms, rights, and privileges contained in the said original order,” and on the latter date the hearing of the motion was again postponed to' a later date, “under all the terms, rights, and privileges contained in the said original order.” Held:
1. On the dates to which the hearing of the motion had been postponed the presiding judge had full jurisdiction of the motion and full discretionary power to continue the hearing of the motion from time to time, and there was no error nor abuse of his discretion in refusing to sustain a motion to dismiss the motion for a new trial on the ground that no brief of the evidence had been presented on the day set for the approval of the court.
2. Whether the movant was guilty of laches in preparing and presenting for the approval of the court a brief of the evidence by the time fixed in (the last order for the hearing of the motion for a new trial was a matter to be determined by the trial judge. James v. John Flannery Co., 6 Ga. App. 810 (66 S. E. 153), and citations; Ward v. Ward, 134 Ga. 714 (68 S. E. 478), and citations. Judgment affirmed.